Citation Nr: 1307300	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left hip replacement with left leg shortening. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left hip replacement with left leg shortening. 

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left hip replacement with left leg shortening.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The appellant served on active duty from May 1963 to May 1965 and from May 2002 to April 2003. 

This claim is on appeal from a February 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2010, the appellant had a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a low back disability, to include as secondary to service connected left hip replacement with left leg shortening is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right knee disability was not manifest during service and arthritis was not manifest within one year of service discharge, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not proximately related to or aggravated by a service-connected disability.

2.  A right hip disability was not manifest during service and arthritis was not manifest within one year of service discharge, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not proximately related to or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by military service, arthritis may not be presumed to be, and is not secondary to, a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  A right hip disability was not incurred in or aggravated by military service, arthritis may not be presumed to be, and is not secondary to, a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2012). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In October 2009, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA. The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims such as medical records, employment records, or records from other Federal agencies. The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  He was also notified that a disability rating and effective date will be assigned in event of award of any benefit sought per Dingess/Hartman. 

It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim. See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30  (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and VA outpatient treatment records.  VA examinations and opinions with respect to the issues on appeal were obtained in December 2009 and June 2011.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate, as they are based on detailed and thorough physical examinations and the examiners also provided well-supported rationales for the stated conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295  (2008).  The Board thus concludes that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Pertinent Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328  (Fed. Cir. 1997). To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability. 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and arthritis, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by, service-connected disease or injury. 38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297(1991). 

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. 

In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service- connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury. 

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006). 

It appears as though the new regulatory amendment poses a new restriction on claimants. Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran. See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57.


III. Legal Analysis

The Veteran asserts that service connection is warranted for a right knee disability and a right hip disability, to include as secondary to a service-connected left hip disability.

With respect to a grant of service connection on a direct incurrence basis, post service evidence of record shows that the Veteran has been diagnosed with right hip arthritis and right knee patellofemoral syndrome.  However, his contemporaneous service treatment records do not indicate that he ever complained of, or was treated for, a right knee or right hip disability in service.  When examined, the right lower extremity was normal   Additionally, numerous reports of examination do not show that the Veteran reported a history of a right hip condition and no examiner reported any such abnormality.  Moreover, although a July 2001 report of medical examination shows that the examiner noted that the Veteran had well-healed right knee scars consistent with old trauma, there is no evidence that such trauma occurred while the Veteran was in service.

The earliest clinical evidence showing right knee and right hip disabilities is dated in 2009. The Board emphasizes this multi-year gap between discharge from active duty service is for consideration in determining whether the Veteran's right knee and right hip disabilities are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Moreover, the Board notes that no clinical opinion of record etiologically relates the Veteran's current right knee and right hip disabilities to any incident of his service.  Indeed, a December 2009 VA examination report shows that the examiner opined that it was less likely than not that his right hip condition was related to the Veteran's active duty service because he did not have right hip complaints or injury to the right hip while in the military.  Likewise, a June 2011 VA examiner, citing no in-service right hip or right knee injuries or complaints, opined that the Veteran's  current right hip and right knee disabilities were not related to service.  Moreover, the Veteran has not alleged continuity of symptomatology of his right knee or right hip symptomatology since service.  Accordingly, in the absence of credible evidence of continuity of symptomatology, or competent evidence that causally links the Veteran's right knee disability to service, the Board finds that the evidence of record preponderates against a grant of service connection on a direct incurrence basis.  The Board notes that the Federal Circuit has redefined the term "noted." Here, there is no "noting" of manifestations of right lower extremity pathology during service and section 38 C.F.R. § 3.303(b) is not applicable. 

In order to establish service connection on a presumptive basis, the Veteran's right hip arthritis must have become manifest to a degree of 10 percent or more within one year from the date of termination of his period of service.  In this case, there is no evidence that the Veteran's right hip disability manifested itself to a compensable degree within one year of either his 1965 or 2003 separations from service.  Hence, the Board finds that evidence of record does not establish that the Veteran is entitled to service connection on a presumptive basis for his current right hip disability.

With regard to a grant of service connection for right knee or right hip disability on a secondary basis, the record shows that the Veteran is currently service-connected for left hip replacement with left leg shortening.  With respect to whether the Veteran's service-connected left hip disability either caused or aggravated his current right knee and/or right hip disabilities, an October 2010 VA outpatient treatment record shows that his physician stated that the Veteran's "pain in the right hip and knee could certainly be exacerbated by his leg length discrepancy.  He had a total left hip replacement 3/7/2008."  Additionally, in a September 2012 letter, Dr. G-C L., a private physician indicated that the Veteran had a perceived leg length discrepancy and that if a scanogram that was going to be ordered for the Veteran showed a leg length discrepancy, that such leg length discrepancy "may exacerbate his... hip arthritis."

However, a December 2009 VA examination reports shows that the examiner opined that it was less likely than not that such conditions were related.  In reaching this conclusion the examiner noted that:

[The Veteran] says that he developed pain in these new joints approximately one month after the replacement.  The reason I have come up with this conclusion is that it is very clear that his... right hip... complaints are degenerative in nature as he has exam abnormalities and x-ray abnormalities that reveal significant degenerative disease.  This degenerative disease occurred over time gradually due to chronic wear and tear and repetitive trauma, and did not occur since his hip replacement approximately 18 months ago.  An 18-month period is not enough time in order to facilitate the moderate-to-severe x-ray abnormalities that he has on exam.  I believe it is very clear that there is no correlation whatsoever between the left hip condition and the other condition I was asked to provide an opinion for.  There was no data whatsoever to suggest or substantiate a contrary opinion.  Again, his profound degenerative arthritis in these joints have developed slowly over many years.

Likewise, a June 2011 VA examination report shows that the examiner opined that it was less likely than not that the Veteran's diagnosed right knee patellofemoral syndrome and right hip strain were related to his service-connected left hip disability.  According to the examiner:
 
The Veteran has mildly antalgic gait, however, of not enough severity to likely produce the joint problems with which he is diagnosed.  I believe that his current conditions for the right knee and the right hip are due to wear and tear over time and are less likely than not caused by his service-connected left hip replacement.

The Board notes that in cases such as this where there are conflicting statements from medical professionals regarding the etiology of the Veteran's right knee disability, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40(1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In weighing the probative value of the evidence, the Board notes all of the medical opinions of record are competent evidence.  However, the Board observes that neither the October 2010 VA treating examiner nor the January 2011 private examiner, unlike the December 2009 and  June 2011 VA examiners, provided a rationale to support their stated opinions. The Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty and that a medical opinion is inadequate when unsupported by clinical evidence.  See, Bloom v. West, 12 Vet. App. 185, 187 (1999). See also, Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also , Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions). 

Further, the Board observes that the October 2010 VA examiner only opined that the right hip and knee "could" certainly be exacerbated by his left leg length discrepancy.  Similarly, the September 2012 private examiner indicated that a potential leg length discrepancy "may" exacerbate the Veteran's hip arthritis.  The Board notes that these physicians' statements are both equivocal and speculative and, at most, do little more than indicate the possibility that the conditions are related.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).   See also Warren v. Brown, 6 Vet. App. 4, 6  (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611(1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).  See also 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).

Thus, in determining whether the Veteran's current right knee and right hip disabilities are related to his service-connected left hip disability, the Board finds that the December 2009 and June 2011 VA opinions provide more supporting clinical data and rationale against an etiological relationship than October 2010 and September 2012 opinions in support of such a relationship, and thus have more probative value.  Therefore, the Board concludes that the preponderance of the evidence does not establish that the Veteran's current right knee or right hip disabilities were caused or aggravated by his service-connected left hip disability.

The Board notes the Veteran's statements made in support of this claim, including that his right knee and right hip disabilities are due to his left hip disability.  See Jandreau.  However, the Veteran's opinion is substantially outweighed by that of VA examiners, who do have medical training and expertise and reviewed the claims file (containing critical information) in its entirety.  The Board again points out that VA decisionmakers have discretion to accept or reject pieces of evidence, provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992). 

Overall, it is the determination of the Board that service connection is not warranted for a right knee or right hip disability, to include as secondary to a service-connected left hip disability, and these claims must be denied.  In reaching this determination, the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 

Lastly, the Board has considered the provisions of 38 C.F.R. § 4.58 (2012).  Here, there is shortening of the service-connected extremity.  However, although section 4.58 is generally favorable, the regulation does establish that arthritis in other locations will be service connected "if associated" with the leg  amputation or shortening.  Here, factually, we have determined that the arthritis in the non-service-connected extremity is not associated with the shortening.  Therefore, section 4.58 is not for application.


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service connected left hip replacement with left leg shortening, is denied. 

Entitlement to service connection for a right hip disability, to include as secondary to service connected left hip replacement with left leg shortening, is denied. 


REMAND

In May 2011, the Board remanded the case for a VA examination to determine the nature and etiology of the Veteran's low back disability.  The requested examination was provided in June 2011.  A review of the examination report shows that the Veteran reported that the date of onset for his low back disability was in the early 1990's after he fell off of a fuel truck and landed on his back while stationed at Ft. Pickett.  He indicated that he was treated at the base dispensary and was diagnosed with a back bruise.  The Veteran reported that the pain partially resolved but had been present and intermittent in nature ever since.  However, the examiner (who noted that he had reviewed the Veteran's claim file) in the rationale provided for his opinion regarding the etiology of the Veteran's low back disability, indicated that a review of the Veteran's service treatment records showed no record of the Veteran's claimed back injury.  Nevertheless, Board notes that in August 2009, the Veteran submitted a DA Form 2173 (Statement of Medical Examination and Duty Status) which shows that on July 17, 1993, while on active duty for training at Ft. Pickett, VA , he slipped and fell causing injury to his lower back and neck while assigned to a fuel handling detail at the motor pool.  Therefore, in light of the fact that there is evidence of record showing an in-service low back injury, the Board finds that the June 2011 VA opinion regarding the etiology of the Veteran's low back disability is inadequate and that a new VA opinion is necessary, 
Given the foregoing, the Board finds that compliance with the June 2011 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S. Army Reserves and verify that the Veteran was on active duty for training on July 17, 1993.

2.  The RO should contact the National Personnel Records Center and obtain all of the Veteran's service treatment records from his Reserve service.  If no records are available it should be so certified and the Veteran should be appropriately informed and given the opportunity to submit any additional records in his possession.  

3.  The RO should refer the Veteran's claims folder to the June 2011 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any low back disability that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A rationale should accompany all conclusions reached in the narrative portion of the examination report.  
The examiner is specifically requested to provide an opinion as to whether it at least as likely as not that any current low back disability is:

*  Causally related to any incident of the Veteran's service, to include the documented July17, 1993 low back injury that occurred while the Veteran was on active duty for training at Ft. Pickett, VA,  

*  Caused or aggravated by his service-connected left hip replacement and/or left leg shortening.  

In answering the above questions, the examiner should consider the fact that the claimant is competent to report on the observable symptom of his disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

The examiner should take note of the fact that the mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for the claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to his military service.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

In providing answers to the above questions, the examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

4.  Thereafter, re-adjudicate the issue on appeal.  Should either of the claims be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


